Citation Nr: 1540279	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 7, 2013, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to November 7, 2013, and to a rating in excess of 20 percent thereafter.
 
3.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 7, 2013, and to a rating in excess of 20 percent thereafter.
 
4.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to November 7, 2013, and to a rating in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for post operative residuals of a left inguinal hernia.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety disorder, to include as secondary to service-connected disability.

7.  Entitlement to service connection for right inguinal hernia, to include as secondary to left inguinal hernia.

8.  Entitlement to a total disability rating based on individual unemployability prior to November 7, 2013.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. J.A.J.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, March 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2013 the Veteran had a hearing before a decision review officer (DRO) regarding his claim for service connection for PTSD.  A hearing transcript is of record.

In a December 2013 rating decision, the Veteran's ratings for right and left lower extremity peripheral neuropathy were increased to 20 percent each, his rating for left upper extremity peripheral neuropathy was increased to 20 percent, and his rating for right upper extremity peripheral neuropathy was increased to 30 percent.  All increased ratings were effective November 7, 2013.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

The issues of entitlement to service connection for a right inguinal hernia, an acquired psychiatric disorder/PTSD, and entitlement to total disability evaluation based on individual unemployability due to service connected disorders for the period prior to November 7, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 7, 2013, the Veteran's left lower extremity peripheral neuropathy was manifested by no worse than mild incomplete paralysis.

2.  Prior to February 2, 2012, the Veteran's right lower extremity peripheral neuropathy was manifested by no worse than mild incomplete paralysis.

3.  From February 2, 2012 to November 7, 2013, the Veteran's right lower extremity peripheral neuropathy approximated moderate incomplete paralysis.

4.  From November 7, 2013, the Veteran's right and left lower extremity peripheral neuropathy approximated moderately severe incomplete paralysis.

5.  Prior to November 7, 2013, the Veteran's left upper extremity peripheral neuropathy was manifested by no worse than mild incomplete paralysis of the median nerve.

6.  Prior to February 2, 2012, the Veteran's right upper extremity peripheral neuropathy was manifested by no worse than mild incomplete paralysis of the median nerve.

7.  From February 2, 2012 to November 7, 2013, the Veteran had right upper extremity peripheral neuropathy approximating mild incomplete paralysis of the radial nerve.

8.  From November 7, 2013, the Veteran's left and right upper extremity peripheral neuropathy was manifested by no worse than moderate incomplete paralysis.
 
9.  The Veteran has a small left inguinal postoperative hernia which is readily reducible, it is not inoperable and it is well supported by truss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 7, 2013 for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a 40 percent rating for peripheral neuropathy of the left lower extremity have been met from November 7, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520.

3.  The criteria for a rating in excess of 10 percent prior to February 2, 2012 for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520.

4.  The criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity were met from February 2, 2012 to November 7, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520.

5.  The criteria for a 40 percent rating for peripheral neuropathy of the right lower extremity have been met from November 7, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520.

6.  The criteria for a rating in excess of 10 percent prior to November 7, 2013 for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8514, 8515, 8516 (2015).

7.  The criteria for a rating in excess of 20 percent from November 7, 2013 for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8514, 8515, 8516.

8.  The criteria for a rating in excess of 10 percent prior to February 2, 2012 for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8514, 8515, 8516.

9.  The criteria for a 20 percent rating for peripheral neuropathy of the right upper extremity have been met from February 2, 2012 to November 7, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8514.

10.  The criteria for a rating in excess of 30 percent from November 7, 2013 for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8514, 8515, 8516.

11.  The criteria for an rating in excess of 10 percent for left inguinal hernia, post-operative, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Letters sent to the Veteran in December 2009, May 2010, September 2010, and January 2011 advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records regarding the claims decided below.  The Veteran has been afforded VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional obtainable evidence that should be obtained to substantiate the Veteran's claims decided below.

With respect to the Veteran's October 2013 hearing the Veteran's representative limited the hearing to testimony about the Veteran's psychiatric claim.  As the Veteran's psychiatric claim is being remanded, the hearing testimony is not discussed regarding the claims decided below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of these claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Peripheral Neuropathy of the Extremities

The Veteran submitted his claim of entitlement to increased ratings for bilateral upper and lower extremity peripheral neuropathy disabilities in May 2010.  The Veteran's left and right lower extremity peripheral neuropathy are separately evaluated as 10 percent disabling prior to November 7, 2013, and 20 percent disabling, thereafter pursuant to Diagnostic Code 8599-8520; his left upper extremity peripheral neuropathy is evaluated as 10 percent prior to November 7, 2013 pursuant to 8599-8515, and 20 percent thereafter, pursuant to 8599-8614; and his right upper extremity peripheral neuropathy is evaluated as 10 percent prior to November 7, 2013 pursuant to 8599-8515, and 30 percent thereafter, pursuant to 8599-8614.

Diagnostic Code 8599 indicates that peripheral neuropathy of the upper and lower extremities are rated by analogy under closely related injuries in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

On VA examination in December 2010 the Veteran reported that his neuropathy was getting worse.  He stated that his hands, arms, and feet had numbness and pain.  Sensory examination of the upper extremities was normal.  Sensory examination of the lower extremities revealed the Veteran to have decreased vibration sense and decreased light touch sense of the feet, the other sensory tests of the lower extremities were normal.  Detailed motor examination of the upper and lower extremities was normal.  The Veteran had normal muscle tone and there was no muscle atrophy of the extremities.   

The Veteran was afforded a VA medical examination in February 2012.  The Veteran reported that he had numbness of the legs and indicated that this was the reason why he had falls.  Starting in 2007 the Veteran reported having a tickling sensation of both upper extremities and difficulty grabbing objects.  The Veteran was right handed.  He was complained of mild intermittent pain (usually dull) in the upper and lower extremities.  He also reported mild numbness in the upper and lower extremities.  He did not have constant pain, paresthesias, or dysesthesias of any extremity.  

Neurologic examination revealed normal elbow flexion and extension, wrist extension, grip, pinch, knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Wrist flexion was 4/5 (decreased) bilaterally.  Deep tendon reflexes of the bilateral biceps, bilateral triceps, bilateral brachioradialis, left knee, and right ankle were normal.  Deep tendon reflexes of the right knee and left ankle were 1+ (decreased).  Light touch/monofilament testing revealed normal left shoulder area, left inner/outer forearm, left hand/fingers, left knee/thigh, left ankle/lower leg, and left foot/toes.  Light touch/monofilament testing of the right left shoulder area, right inner/outer forearm, right hand/fingers, right knee/thigh, right ankle/lower leg, and right foot/toes revealed decreased sensation.  Position sense of the left upper and lower extremities was normal.  Position sense of the right upper and lower extremities was decreased.  Vibration sensation of the left upper and lower extremities was normal.  Vibration sensation of the right upper and lower extremities was decreased.  Cold sensation of the left upper and lower extremities was normal.  Cold sensation of the right upper and lower extremities was decreased.  The Veteran did not have muscle atrophy.  The Veteran had trophic changes of loss of hair in both right and left lower extremities.  

The radial nerve was opined to demonstrate incomplete paralysis on the right and to be normal on the left.  The median and ulnar nerves were found to be normal bilaterally.  The sciatic nerve was found to exhibit incomplete paralysis bilaterally.  The femoral nerve was normal bilaterally.  

The Veteran told the examiner that his diabetic peripheral neuropathy limited his ability to work.  He referred to selling car wash equipment and stated that he needed a car to perform his work.  He reported that he was unable to drive due to some loss of coordination of his legs, which made driving difficult.

On VA examination on November 7, 2013, the examiner noted that the Veteran had not had loss of strength attributable to diabetes mellitus.  The Veteran had mild (usually dull) intermittent pain of the upper extremities and moderate intermittent pain of the lower extremities.   He had mild paresthesias and/or dysesthesias of the upper extremities and moderate paresthesias and/or dysesthesias of the lower extremities.  The Veteran had mild numbness of the upper extremities and moderate numbness of the lower extremities.  He reported nocturnal cramps, mostly in the legs.  Examination revealed normal strength in all joints of all extremities.  Deep tendon reflexes were decreased in both ankles.  All other deep tendon reflexes in the extremities were noted to be normal.  Light touch/monofilament testing of the right and left hand/fingers, and right and left ankle/lower leg, revealed decreased sensation.  Light touch/monofilament testing of the right and left hand/fingers, and right and left ankle/lower leg, revealed decreased sensation; right and left foot/toes revealed absent sensation.  Light touch/monofilament testing of bilateral shoulder area, inner/outer forearm, and knee/thigh were normal.  Position sense of all extremities was decreased.  Vibration sensation was decreased in the upper extremities and absent in the lower extremities.  The Veteran had no muscle atrophy.  The Veteran had trophic changes of shiny pretibial skin and loss of body hair.  

The radial nerve was opined to show moderate incomplete paralysis bilaterally.  The median and ulnar nerves were found to have mild incomplete paralysis bilaterally.  The sciatic nerve was found to exhibit moderate incomplete paralysis bilaterally.  The femoral nerve was normal bilaterally.  

The Veteran reported that he had lost mobility and endurance.  He stated that he was unable to drive a car or hold a steady, regular hours, job.  The examiner noted that the Veteran's symptoms from peripheral neuropathy had worsened since the 2012 examination.

The November 2013 VA examination report and the Veteran's other records were reviewed by a VA neurologist in January 2014.  The VA examiner stated that the Veteran had moderately severe generalized peripheral neuropathy.  He noted that the Veteran had lost considerable mobility, not only ambulating, but also when manipulating objects.  He stated that the Veteran was unable to drive a car due to the limitations or work full time in the occupations he was trained to do.  He opined that the Veteran was unemployable, that he was unable to hold a regular schedule, fixed hours, full time, occupation due to the marked limitations produced by the moderately severe diabetic peripheral neuropathy.  

In January 2015 the VA neurologist provided an addendum to his January 2014 opinion.  He noted that he had stated in January 2014 that the Veteran had moderately severe peripheral neuropathy, and he clarified that the Veteran's peripheral neuropathy was closer to moderate than to severe and that in summary the Veteran had moderate neuropathy as a whole, that would at some time become severe.  

a.  Lower Extremities

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds that the Veteran's neuropathy of the left and right lower extremities was not shown to meet the criteria for a rating in excess of 10 percent prior to February 2, 2012.  Prior to February 2, 2012, the medical evidence of record indicates that the Veteran's peripheral neuropathy symptoms in each lower extremity were at most mild in severity.  The December 2010 VA examination report indicates that the Veteran had some pain and numbness of the lower extremities and some decreased vibration sense and decreased light touch sense of the feet.  His lower extremity symptoms were only sensory and thus he is considered to have had mild incomplete paralysis of the sciatic nerve.  Motor examination of the lower extremities was normal and the Veteran had normal muscle tone, without atrophy.  Thus the evidence preponderates against finding that the Veteran met the criteria for a rating in excess of 10 percent for either lower extremity prior to February 2, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran was also not entitled to a rating in excess of 10 percent for his left lower extremity peripheral neuropathy prior to November 7, 2013.  Although the February 2012 VA examination report reveals that the Veteran had decreased left ankle deep tendon reflexes and the appellant reported mild numbness and pain of the lower extremities, other sensory testing of the left lower extremity was normal.  Additionally the Veteran had full strength of the left lower extremity.  Prior to November 7, 2013, the medical evidence indicates that the Veteran's peripheral neuropathy of the left lower extremity was at most mild in severity.  Consequently the Veteran is not entitled to a rating in excess of 10 percent for his left lower extremity peripheral neuropathy prior to November 7, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board, however, finds that the Veteran is entitled to an increased rating of 20 percent under Diagnostic Code 8520 for the right lower extremity from February 2, 2012.  The February 2, 2012 examination report indicates that the Veteran had decreased sensation to touch, decreased position sense, decreased vibration sensation, and decreased cold sensation in the right lower extremity.  Resolving reasonable doubt in favor of the Veteran the Board finds that he had right lower extremity symptoms that were indicative of moderate incomplete paralysis from February 2, 2012.  The Board notes that the right lower extremity symptoms at that time did not reflect moderately severe incomplete paralysis of the sciatic nerve and thus he was not entitled to a rating in excess of 20 prior to November 7, 2013.  The February 2012 VA examination report reveals that the Veteran then had full strength and no right lower extremity muscle atrophy.  He did not have constant pain, paresthesias, or dysesthesias of the right lower extremity.  Thus he did not meet the criteria for a rating in excess of 20 percent prior to November 7, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Resolving reasonable doubt in favor of the Veteran, the Board also finds that the Veteran is entitled to a 40 percent rating for peripheral neuropathy of each lower extremity under Diagnostic Code 8520 from November 7, 2013.  The November 7, 2013 examination revealed the absence of touch sensation in both feet and the absence of vibration sensation in both lower extremities.  Although the examiner indicated that the Veteran had moderate intermittent pain, moderate paresthesias/dysthesias and moderate numbness in the lower extremities, in January 2014, the VA examiner again reviewed his November 7, 2013 examination report and the Veteran's records, and indicated that he now thought that the Veteran's symptoms had actually reflected moderately severe incomplete paralysis.  Under Diagnostic Code 8520, a 40 percent rating is for assignment when there is the equivalent of moderately severe incomplete paralysis of the sciatic nerve.  Accordingly, a 40 percent rating is warranted for peripheral neuropathy of each lower extremity.  

The Board notes that no medical evidence indicates that the Veteran has the equivalent of severe incomplete paralysis of the nerves of either lower extremity and that the Veteran has no lower extremity muscle atrophy.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  Consequently the Veteran is entitled to a 40 percent rating, but no higher, since November 7, 2013, for peripheral neuropathy of each lower extremity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

b.  Left Upper Extremity

The Veteran is currently rated at 10 percent prior to November 7, 2013, under Diagnostic Code 8515, and at 20 percent from November 7, 2013, under Diagnostic Code 8514 for his left (minor) upper extremity peripheral neuropathy.  As explained below the Board finds that the evidence indicates that the Veteran is not entitled to a rating in excess of 10 percent prior to November 7, 2013, or to a rating in excess of 20 percent thereafter for his left upper extremity peripheral neuropathy.  

Peripheral neuropathy may be rated by analogy to incomplete paralysis of the radial nerve, medial nerve or ulnar nerve.  The Board has considered the diagnostic codes for each of these nerves in order to determine the highest rating appropriate under any of the criteria for each of these nerves.  Given that there are overlapping symptoms, the Veteran is not entitled to separate ratings for his upper extremity peripheral neuropathy based on disability due to each of the nerves in the upper extremities.  See 38 C.F.R. § 4.14 (2015).

The RO granted the Veteran entitlement to a 20 percent rating for his left upper extremity neuropathy under Diagnostic Code 8614 which is the code for neuritis of the radial nerve.  For sake of consistency the Board will rate the Veteran's left (and right) upper extremity using Diagnostic Code 8514, 8515 and 8516, the respective codes for paralysis of the radial, median, and ulnar nerves.  Although the RO assigned the 10 percent rating under Diagnostic Code 8515, it granted the Veteran a 20 percent rating under Diagnostic Code 8614, which is the code for neuritis of the radial nerve.  Regardless of whether the diagnostic code assigned is 8614 for neuritis, or even 8714 for neuralgia, these diagnostic codes are all rated the same as paralysis of the radial nerve, 8514.  Consequently, the Board will refer to 8514 instead of 8614.

Under Diagnostic Code 8514, severe incomplete paralysis of the minor radial nerve warrants a 40 percent rating, moderate incomplete paralysis of the major radial nerve warrants a 20 percent rating, and mild incomplete paralysis of the major radial nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Under Diagnostic Code 8515, severe incomplete paralysis of the minor median nerve warrants a 40 percent rating, moderate incomplete paralysis of the minor median nerve warrants a 20 percent rating, and mild incomplete paralysis of the minor median nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Under Diagnostic Code 8516, severe incomplete paralysis of the minor ulnar nerve warrants a 30 percent rating, moderate incomplete paralysis of the minor ulnar nerve warrants a 20 percent rating, and mild incomplete paralysis of the minor ulnar nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

A review of the evidence prior to November 7, 2013 shows no indication that the Veteran had any impairment of the radial nerve, and no indication that his left upper extremity symptoms approximated more than mild incomplete paralysis of the median or ulnar nerves.  In December 2010 the sensory and motor examination of the Veteran's left upper extremity was normal.  Although the Veteran reported difficulty grabbing objects at a VA examination in February 2012, examination revealed that normal joint flexion other than slightly decreased wrist flexion.  Furthermore the Veteran had normal position sense and vibration sensation of the left upper extremity.  Accordingly, the Veteran did not meet the criteria for a rating in excess of 10 percent under any appropriate diagnostic code prior to November 7, 2013.  

The Board also finds that the Veteran has not met the criteria for a rating in excess of 20 percent for his left upper extremity peripheral neuropathy from November 7, 2013.  A rating in excess of 20 percent requires that there be severe incomplete paralysis of the radial nerve (Diagnostic Code 8514), severe incomplete paralysis of the median nerve (Diagnostic Code 8615), or severe incomplete paralysis of the ulnar nerve (Diagnostic Code 8616).  The November 2013 VA examiner noted that the Veteran had moderate incomplete paralysis of the left radial nerve, mild incomplete paralysis of the left median nerve, and mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is the maximum rating assignable for moderate incomplete paralysis (minor hand) of the radial, median, or ulnar nerve.  See Diagnostic Codes 8514, 8615, 8616.  The Board recognizes that in January 2014 the VA examiner reviewed the Veteran's records and indicated that the Veteran had moderately severe generalized peripheral neuropathy.  The Board notes that Diagnostic Codes 8514, 8515, 8516 do not provide for a "moderately severe" level of disability, and in January 2015 the VA neurologist clarified that the Veteran's peripheral neuropathy was closer to moderate than to severe.  The medical evidence does not reveal any left upper extremity muscle atrophy, no loss of left hand or finger movement, and no finger deformity.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent prior to November 7, 2013 or to a rating in excess of 20 percent thereafter for left upper extremity peripheral neuropathy under any appropriate diagnostic code at any time during the appeal period.  See Hart, 21 Vet. App. 505 (2007). 

c.  Right Upper Extremity

The Veteran is currently rated at 10 percent prior to November 7, 2013, under Diagnostic Code 8515, and at 20 percent from November 7, 2013, under Diagnostic Code 8514 for his right (major) upper extremity peripheral neuropathy.  As explained below the Board finds that the evidence indicates that the Veteran is not entitled to a rating in excess of 10 percent prior to February 2, 2012, that he is entitled to an increased rating of 20 percent from February 2, 2012 to November 7, 2013, and that he is not entitled to a rating in excess of 30 percent thereafter, for his right upper extremity peripheral neuropathy disability.  

Under Diagnostic Code 8514, severe incomplete paralysis of the major radial nerve warrants a 50 percent rating, moderate incomplete paralysis of the major radial nerve warrants a 30 percent rating, and mild incomplete paralysis of the major radial nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Under Diagnostic Code 8515, severe incomplete paralysis of the major median nerve warrants a 50 percent rating, moderate incomplete paralysis of the major median nerve warrants a 30 percent rating, and mild incomplete paralysis of the major median nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

Under Diagnostic Code 8516, severe incomplete paralysis of the major ulnar nerve warrants a 40 percent rating, moderate incomplete paralysis of the major ulnar nerve warrants a 30 percent rating, and mild incomplete paralysis of the major ulnar nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

A review of the evidence prior to February 2, 2012 shows no indication that the Veteran had any impairment of the right radial nerve, and no indication that the Veteran's right upper extremity symptoms approximated more than mild incomplete paralysis of the median or ulnar nerves.  In December 2010 the sensory and motor examination of the Veteran's right upper extremity was normal.  Accordingly, the Veteran did not meet the criteria for a rating in excess of 10 percent under any appropriate diagnostic code prior to February 2, 2012.  

The VA examination in February 2012 revealed that the Veteran had incomplete paralysis of the radial nerve of the right upper extremity.  Although the examiner did not specify the severity of the incomplete paralysis, the other symptoms noted indicate that the Veteran's incomplete paralysis of the right radial nerve was at most mild.  Mild incomplete paralysis of the radial nerve (either major or minor extremity) meets the criteria for a 20 percent rating under Diagnostic Code 8514.  Consequently the Veteran is entitled to a 20 percent rating, but no higher, from February 2, 2012 for peripheral neuropathy of the right upper extremity based on analogy to mild incomplete paralysis of the radial nerve.    

The evidence shows that the Veteran has not met the criteria for a rating in excess of 30 percent for right upper extremity peripheral neuropathy from February 2, 2012.  A rating in excess of 30 percent requires that there be severe incomplete paralysis of the radial nerve (Diagnostic Code 8514), severe incomplete paralysis of the median nerve (Diagnostic Code 8615), or severe incomplete paralysis of the ulnar nerve (Diagnostic Code 8616).  The November 2013 VA examiner noted that the Veteran had moderate incomplete paralysis of the right radial nerve, mild incomplete paralysis of the right median nerve, and mild incomplete paralysis of the ulnar nerve.  A 30 percent rating is the maximum rating assignable for moderate incomplete paralysis (major hand) of the radial, median, or ulnar nerve.  See Diagnostic Code 8514, 8515, 8516.  

The Board recognizes that in January 2014 the VA examiner reviewed the Veteran's records and indicated that the Veteran had moderately severe generalized peripheral neuropathy.  The Board notes that Diagnostic Code 8514, 8515, 8516 do not provide for a "moderately severe" level of disability, and that in January 2015 the VA neurologist clarified that the Veteran's peripheral neuropathy was closer to moderate than to severe.  The medical evidence does not reveal any atrophy of the muscles of the right upper extremity, no loss of movement of the right hand or fingers, and no deformity of the fingers.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent prior to February 2, 2012, a rating in excess of 20 percent from February 2, 2012 to November 7, 2013, or to a rating in excess of 30 percent from November 7, 2013 for right upper extremity peripheral neuropathy under any appropriate diagnostic code at any time during the appeal period.  See Hart. 

d.  Extraschedular Considerations 

The Board has considered whether the Veteran's peripheral neuropathy increased rating claims should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The objective and subjective manifestations of the service-connected peripheral neuropathy of the extremities, are specifically contemplated by the schedular criteria, in particular pain, weakness and loss of movement.  Accordingly, referral of the claims for increased ratings for peripheral neuropathy of the extremities for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not warranted.

III.  Left Inguinal Hernia

VA granted entitlement to service connection and a 10 percent rating for recurrent left inguinal hernia in a January 1968 rating decision.  A November 1974 rating decision reduced the Veteran's disability rating to noncompensable for left inguinal hernia postoperative.  A September 1997 rating decision once again granted the Veteran a 10 percent rating for his left inguinal hernia disability.  In October 2009 the Veteran submitted his current claim for a rating in excess of 10 percent for his left inguinal hernia disability

On VA examination in January 2010 the Veteran was noted to have a three centimeter left inguinal hernia.  It was noted that the hernia had previously been repaired, that it was remediable or operable, and that it was recurrent.  

The Veteran underwent another VA examination of his left inguinal hernia in July 2010.  He was noted to have a three centimeter left inguinal hernia that was postoperative and healed.  It was noted that the hernia was recurrent and that it was remediable or operable.  The examiner noted that a truss was indicated and that the hernia was well supported by a truss.  The examiner stated that the left inguinal hernia did not affect the Veteran's usual daily activities.  

A February 2012 VA examination report indicates that the Veteran had a small readily reducible left inguinal hernia, and that there was no need for a supporting belt.  The examiner opined that the left inguinal hernia did not impact the Veteran's ability to work.  

At a February 2015 VA examination it was noted that the Veteran had had left hernia surgical repairs on four occasions, most recently in 1992.  The Veteran reported occasional left inguinal discomfort.  Examination revealed the Veteran to have a small left inguinal hernia that was readily reducible and there was no indication for support.  The examiner stated that the left inguinal hernia did not impact the Veteran's ability to work.  

Diagnostic Code 7338 provides criteria for evaluating an inguinal hernia.  38 C.F.R. § 4.114.  A 10 percent rating is assigned for a postoperative recurrent inguinal hernia, which is readily reducible and well supported by truss or belt.  A 30 percent rating is assigned for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, which is not well supported by truss, or not readily reducible.  

Based on the foregoing evidence, the Board concludes that an increased rating is not warranted for the Veteran's left inguinal hernia disability under Diagnostic Code 7338.  In order to warrant a 30 percent rating, the Veteran's hernia must be either postoperative recurrent or unoperated irremediable and not well supported by truss or not readily reducible.  In this case, the Veteran's post operative residuals of a left inguinal hernia do not include evidence that the hernia is not well supported by a truss or that it is not readily reducible.  The Board acknowledges that the Veteran reported occasional left inguinal discomfort; however, given that the medical evidence indicates that the hernia is well supported by a truss, or that support is not needed, and that it is readily reducible, an increased rating is not warranted under Diagnostic Code 7338. 

In conclusion, the Board finds that the preponderance of the evidence is against finding that a rating in excess of 10 percent is warranted for the Veteran's left inguinal hernia, postoperative.  Because the schedular criteria for a higher rating has not been met at any time during the appeal period, staged ratings are not warranted.  See Hart. 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The objective and subjective manifestations of the service-connected left inguinal hernia, postoperative, (specifically, size, reducibility and whether support is needed/effective), are specifically contemplated by the schedular criteria.  Accordingly, referral of the claim for a rating in excess of 10 percent for the left inguinal hernia disability for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 7, 2013, is denied.

Entitlement to a 40 percent rating for left lower extremity peripheral neuropathy from November 7, 2013, is granted subject to the law and regulations regarding the payment of monetary benefits.

Entitlement to rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to February 2, 2012, is denied.

Entitlement to a 20 percent rating for right lower extremity peripheral neuropathy is granted from February 2, 2012, to November 7, 2013, subject to the law and regulations regarding the payment of monetary benefits.  

Entitlement to a 40 percent rating for right lower extremity peripheral neuropathy from November 7, 2013, is granted subject to the law and regulations regarding the payment of monetary benefits.

Entitlement to rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 7, 2013, and to a rating in excess of 20 percent thereafter is denied.
 
Entitlement to rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to February 2, 2012 is denied.

Entitlement to 20 percent rating for right upper extremity peripheral neuropathy is granted from February 2, 2012, to November 7, 2013, subject to the law and regulations regarding the payment of monetary benefits.  

Entitlement to rating in excess of 30 percent for right upper extremity peripheral neuropathy from November 7, 2013 is denied.

Entitlement to a rating in excess of 10 percent for left inguinal hernia, post-operative, is denied.


REMAND

The Veteran submitted a claim of entitlement to service connection for a psychiatric disorder secondary to his service-connected disabilities in October 2009.  In June 2010 the Veteran wrote to VA indicating that he believed that he should be granted service connection for a nervous condition, including PTSD.  Accordingly, the issue on appeal has been characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression with anxiety disorder, including as secondary to service-connected disability.  While several VA examinations/opinions have been obtained regarding this claim all have been conducted without the file containing pertinent VA medical evidence.  An October 2006 VA psychiatry consult notes that the Veteran received VA psychiatric treatment prior to October 2006 at that facility, yet copies of these records are not in the Veteran's file and have not been requested.  Consequently the Veteran's claim for service connection for an acquired psychiatric disorder must be remanded in order that copies of the VA records can be obtained and associated with the Veteran's claims file.   

At a January 2011 VA psychiatric examination the Veteran reported that he had been seeing Dr. Juarbe, a private psychiatrist, on an irregular basis.  Copies of the Veteran's treatment records should be requested from Dr. Juarbe.  

The Veteran was provided a VA psychiatric examination in February 2015 and the examiner stated that the Veteran never had a psychiatric complaint, psychiatric treatment, or psychiatric evaluation until October 2006.  The evidence shows that this is incorrect.  The Veteran had a VA psychiatric evaluation in October 1967, and as mentioned above, an October 2006 VA psychiatric treatment record states that the Veteran had received treatment by VA for a psychiatric disorder several years before.  As the February 2015 VA opinion was based on incorrect facts, it is inadequate and a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the service treatment records contain no diagnosis or treatment for a psychiatric disorder, on his March 1966 separation report of medical history the Veteran gave a history of nervous trouble.  Further, the Veteran reported in his original July 1967 claim that he was treated during service for a nervous condition at a hospital in Japan in 1965.  The requested VA medical opinion regarding the Veteran's acquired psychiatric disorder claim should discuss the Veteran's assertion on his March 1966 report of medical history that he had had nervous trouble and his assertion on his July 1967 original claim form of treatment for a nervous disorder during service.  

The Veteran seeks service connection for a right inguinal hernia disability including as secondary to service-connected disability.  The Veteran's right inguinal hernia claim was remanded by the Board in December 2014 in order that a VA medical opinion could be obtained regarding secondary service connection on the basis of aggravation.  The Veteran was provided a VA hernia examination in February 2015.  Unfortunately, the VA physician did not provide an opinion addressing whether any right inguinal hernia disability is aggravated by any of the Veteran's service-connected disabilities.  He only stated that the Veteran's right hernia was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly the Veteran's right inguinal hernia claim must be remanded so that the requested medical opinion may be obtained.

The December 2014 Board remand directed that the Veteran's claims file be referred to an appropriate medical professional for an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to November 7, 2013.  The Board notes that on remand the agency of original jurisdiction did not obtain any medical opinion regarding the functional impairment the Veteran's service-connected disabilities prior to November 7, 2013.  The agency of original jurisdiction was also instructed to then make a determination as to whether the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders prior to November 7, 2013 should be referred to the to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of that benefit on an extraschedular basis.  No such determination was made.  Accordingly, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be remanded so that a medical opinion and a determination regarding extraschedular referral may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA medical records and associate them with the claim's file.  Additionally, request copies of the Veteran's VA treatment records dated from November 1967 to October 2006.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request the names, addresses and dates of treatment of all VA and private medical providers who have provided treatment for his claimed psychiatric disability, which have not already been obtained.  Obtain from the Veteran any authorizations necessary for the release of such documents, in particular from Dr. Juarbe, and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above has been completed, return the claims folder to the examiner who conducted the February 2015 right inguinal hernia VA examination to clarify whether it is at least as likely as not that the Veteran's right inguinal hernia disability is permanently aggravated by any of his service-connected disabilities, including the left inguinal hernia.  In addressing whether or not there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of the right inguinal hernia that is proximately due to or the result of the service-connected left inguinal hernia or any other service-connected disability.  The examiner should be provided the Veteran's claims files, to include access to all VBMS and Virtual VA files, for review and should state in the report whether such a review has been made. 

If that examiner is unavailable, access to the appellant's claims folder, VBMS file and Virtual VA file must be forwarded to an appropriately qualified examiner for the requested opinion.  If it is determined that the opinion cannot be provided without an examination, one should be scheduled.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right inguinal hernia disability (i.e., a baseline) before the onset of the aggravation.

5.  When the VA and private medical record development described above has been completed, obtain a supplemental opinion from the VA examiner who provided February 2015 psychiatric opinion.  If the examiner is not available, obtain an opinion from an equally qualified medical professional. 

If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination simply as a matter of course, if it is not found to be necessary. 

The appellant's claims folder, VBMS file, and Virtual VA file must be made available to and reviewed by the examiner, who must indicate on the examination report that such a review was undertaken. 

The examiner must address the Veteran's March 1966 separation medical history report in which he reported a history of nervous trouble.  The examiner should also discuss that the Veteran reported on his original claim in July 1967 that he was treated during service for a nervous condition at a hospital in Japan in 1965.  The examiner should discuss the October 1967 VA psychiatric examination of the Veteran in which the Veteran was diagnosed as having a moderately severe anxiety reaction.  

The examiner must opine whether it is as least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder that was incurred or aggravated as a result of service.  The examiner should also provide an opinion as to whether it is at least as likely as not that (i.e., probability of 50 percent or greater), the Veteran has a current acquired psychiatric disorder that is caused or aggravated by any service-connected disability either singularly or in combination with other service connected disorders.

A complete rational must be provided for all opinions provided.

6.  Thereafter, the claims file should be referred to an appropriate medical professional for a discussion of the functional impairments of the service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks prior to November 7, 2013.  The service-connected disabilities prior to November 7, 2013 included peripheral neuropathy of the upper and lower extremities, diabetes mellitus, and left inguinal hernia.  The examiner should also discuss whether there were combined effects of the Veteran's service-connected disabilities which resulted in a greater impairment.   

7.  Thereafter, if there is indication that the Veteran's service-connected disabilities rendered him unemployable prior to November 7, 2013, and his service-connected disabilities continue to not meet the minimum percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period prior to November 7, 2013, refer the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis.

8.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


